In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-3249
MELISSA THORNLEY, et al.,
                                                 Plaintiffs-Appellees,
                                 v.

CLEARVIEW AI, INC.,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 20-cv-3843 — Sharon Johnson Coleman, Judge.
                     ____________________

   ARGUED JANUARY 4, 2021 — DECIDED JANUARY 14, 2021
               ____________________

   Before EASTERBROOK, WOOD, and HAMILTON, Circuit
Judges.
    WOOD, Circuit Judge. Illinois’s Biometric Information Pri-
vacy Act, familiarly known as BIPA, provides robust protec-
tions for the biometric information of Illinois residents. See
740 ILCS 14/1 et seq. It does so by regulating the collection,
retention, disclosure, and destruction of biometric identifiers
or information—for example, retinal scans, fingerprints, or fa-
cial geometry. In recent years, the use of biometric data has
2                                                   No. 20-3249

exploded. Predictably, that development has been followed
by a spate of litigation testing the limits of the law’s protec-
tions. Not all of those cases, however, have proven to be justi-
ciable in federal court: some plaintiﬀs have failed to demon-
strate that they have standing to sue as required by Article III
of the Constitution.
    The question now before us is whether, on the allegations
of the operative complaint, the plaintiﬀs—Melissa Thornley
and others, on behalf of themselves and a proposed class—
have shown standing. (For convenience, we refer only to
Thornley, unless the context requires otherwise.) Oddly,
Thornley insists that she lacks standing, and it is the defend-
ant, Clearview AI, Inc., that is championing her right to sue in
federal court. That peculiar line-up exists for reasons that only
a civil procedure buﬀ could love: the case started out in an
Illinois state court, but Clearview removed it to federal court.
Thornley wants to return to state court to litigate the BIPA
claims, but Clearview prefers a federal forum. The case may
stay in federal court, however, only if the more stringent fed-
eral standards for standing can be satisfied; Illinois (as is its
right) has a more liberal attitude toward the kinds of cases its
courts are authorized to entertain. The district court held that
Thornley has alleged only a bare statutory violation, not the
kind of concrete and particularized harm that would support
standing, and thus ordered the action remanded to the state
court. Because the case meets the criteria of the Class Action
Fairness Act, 28 U.S.C. § 1332(d), Clearview sought permis-
sion to appeal from that order. See 28 U.S.C. § 1453(c). We
agreed to take the appeal, § 1453(c)(1), and we now aﬃrm the
decision of the district court.
No. 20-3249                                                     3

                                I
    Our description of the factual background of the case is
necessarily brief because we have only the pleadings before
us. We accept Thornley’s account for present purposes. Clear-
view is in a business that would have been impossible to im-
agine a generation ago. Founded in 2017, it designed a facial
recognition tool that takes advantage of the enormous
amount of information that floats around the Internet. Users
may download an application (“App”) that gives them access
to Clearview’s database.
    Clearview uses a proprietary algorithm to “scrape” pic-
tures from social media sites such as Facebook, Twitter, Insta-
gram, LinkedIn, and Venmo. The materials that it uses are all
publicly available. The scraping process is not designed, how-
ever, simply to store photographs. Instead, Clearview’s soft-
ware harvests from each scraped photograph the biometric
facial scan and associated metadata (for instance, time and
place stamps), and that information is put onto its database.
The database, which is stored on servers in New York and
New Jersey, at this point contains literally billions of entries.
    Clearview oﬀers access to this database for users who
wish to find out more about someone in a photograph—per-
haps to identify an unknown person, or perhaps to confirm
the identity of a person of interest. Many, though not all, of its
clients are law-enforcement agencies. The user purchases ac-
cess to Clearview’s resources and, using the App, uploads her
photograph to its site. Clearview then creates a digital facial
scan of the person in the photograph and compares the new
facial scan to those in its vast database. If it finds a match, it
returns a geotagged photograph (not the facial scan) to the
4                                                      No. 20-3249

user, and it informs the user of the source social-media site for
the photograph.
    In the beginning, Clearview appears to have kept a rather
low profile. But on January 18, 2020, The New York Times pub-
lished an article about Clearview and its extensive database.
See Kashmir Hill, “The Secretive Company That Might End
Privacy as We Know It,” The New York Times, Jan. 18, 2020,
https://www.nytimes.com/2020/01/18/technology/clearview-
privacy-facial-recognition.html. A rash of lawsuits followed
in the wake of the article. See, e.g., Mutnick v. Clearview AI, Inc.,
No. 1:20-cv-00512 (N.D. Ill.); Roberson v. Clearview AI, Inc., No.
1:20-cv-00111 (E.D. Va.); Calderon v. Clearview AI, Inc., No.
1:20-cv-01296 (S.D.N.Y.); Burke v. Clearview AI, Inc., No. 3:20-
cv-00370 (S.D. Cal.). This case was one of them. Notably,
Thornley did not choose a federal forum; instead, she filed her
case in state court—specifically, the Circuit Court of Cook
County. Her initial complaint, filed on behalf of herself and a
class on March 19, 2020, asserted violations of three subsec-
tions of BIPA: 740 ILCS 14/15(a), (b), and (c). (We explain be-
low the scope of each of these provisions.) Clearview re-
moved that case to federal court, see 28 U.S.C. § 1441, but
shortly after the removal Thornley voluntarily dismissed the
action.
    In certain circumstances, met here, plaintiffs are entitled to
take that action without leave of court should they so desire.
See FED. R. CIV. P. 41(a)(1). Granted, if the plaintiff previously
has dismissed either a federal- or a state-court action based on
the same claim, “a notice of dismissal operates as an adjudi-
cation on the merits.” Id. Rule 41(a)(1)(B). Thornley, however,
had taken no such earlier action, and so her dismissal was
without prejudice. She was thus within her rights when she
No. 20-3249                                                     5

returned to the Circuit Court of Cook County on May 27,
2020, with a new, significantly narrowed, action against
Clearview. The new action was more focused in two respects:
first, it alleged only a violation of BIPA § 15(c), 740 ILCS
14/15(c); and second, the class definition was much more
modest. Clearview again removed the case to the federal
court. This time, Thornley filed a motion to remand, see 28
U.S.C. § 1447(c), in which she asserted that the violation of
section 15(c) she described was only a “bare procedural vio-
lation, divorced from any concrete harm,” see Spokeo, Inc. v.
Robbins, 136 S. Ct. 1540, 1549 (2016), and thus did not support
Article III standing. As we noted earlier, the district court
agreed with her and ordered the case remanded to state court.
                                II
    Ordinarily, it is the plaintiff who bears the burden of
demonstrating that the district court has subject-matter juris-
diction over her case and that it falls within “the Judicial
Power” conferred in Article III. But more generally, the party
that wants the federal forum is the one that has the burden of
establishing the court’s authority to hear the case. See Schur v.
L.A. Weight Loss Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009);
Brill v. Countrywide Home Loans, Inc., 427 F.3d 446, 447 (7th Cir.
2005). As applied here, that means that Clearview must show
that Thornley (as well as her co-plaintiffs) has Article III
standing.
    The Supreme Court’s most recent restatement of the rules
governing standing appears in Thole v. U.S. Bank N.A., 140 S.
Ct. 1615 (2020):
       To establish standing under Article III of the Con-
   stitution, a plaintiff must demonstrate (1) that he or she
6                                                     No. 20-3249

    suffered an injury in fact that is concrete, particular-
    ized, and actual or imminent, (2) that the injury was
    caused by the defendant, and (3) that the injury would
    likely be redressed by the requested judicial relief.
Id. at 1618, citing Lujan v. Defenders of Wildlife, 504 U.S. 555,
560–61 (1992). See also Spokeo, 136 S. Ct. at 1547. In the case
before us, there is no serious dispute about the second and
third of those requirements: whatever injury Thornley suf-
fered occurred at Clearview’s hands, and one can imagine a
number of ways in which that injury could be remedied by a
court. We say this not because the parties have agreed on
those points. No such agreement would be binding on the
court. But the record tells us enough about the nature and
source of the injury to support this conclusion. We thus focus
exclusively on the injury-in-fact requirement.
    This appeal is far from our first encounter with BIPA,
though we have not had occasion in the past to consider sec-
tion 15(c). Our earlier cases, however, provide important con-
text for our consideration of the standing issue presented
here, and so we take a moment to review their central hold-
ings.
    The first in this line was Miller v. Southwest Airlines Co., 926
F.3d 898 (7th Cir. 2019). The immediate question was whether
employees of Southwest Airlines who contended that the
company had violated BIPA in the operation of its timekeep-
ing system had to present their claims to an adjustment board,
as spelled out in the Railway Labor Act, or if the court was the
proper forum. Id. at 900. Before the court could reach that is-
sue, however, it had to decide whether the employees had
standing under Article III to pursue the litigation. It con-
cluded that they did. If there were some problem in the use of
No. 20-3249                                                       7

the timekeeping system, it would be possible for either an ad-
justment board or a court to remedy that problem:
   The prospect of a material change in workers’ terms
   and conditions of employment gives these suits a con-
   crete dimension that Spokeo, Groshek [v. Time Warner
   Cable, Inc., 865 F.3d 884 (7th Cir. 2017)], and Casillas [v.
   Madison Ave. Assocs., Inc., 926 F.3d 329 (7th Cir. 2019)]
   lacked. Either the discontinuation of the practice, or the
   need for the air carriers to agree to higher wages to in-
   duce unions to consent, presents more than a bare pro-
   cedural dispute. See Robertson v. Allied Solutions, LLC,
   902 F.3d 690, 697 (7th Cir. 2018) (“Article III’s strictures
   are met not only when a plaintiff complains of being
   deprived of some benefit, but also when a plaintiff
   complains that she was deprived of a chance to obtain
   a benefit.”).
Id. at 902. The Miller opinion did not distinguish further
among the various subsections of BIPA § 15.
    We returned to BIPA in Bryant v. Compass Group USA, Inc.,
958 F.3d 617 (7th Cir. 2020). There the plaintiff’s employer had
installed in its cafeteria some “Smart Market” vending ma-
chines owned by the defendant, Compass Group. In order to
use the machines, a patron had to establish an account using
her fingerprint. Section 15(a) of BIPA requires collectors of bi-
ometric information to make publicly available a retention
schedule and guidelines for permanently destroying the in-
formation they obtain. Section 15(b) of BIPA requires the col-
lector to inform those from whom it is collecting information
that it is doing so, and to disclose the purpose of the collection
and the length of the retention. It also requires the collector to
obtain written consent from the affected person. Bryant
8                                                  No. 20-3249

alleged that Compass had violated both section 15(a) and
15(b), 740 ILCS 14/15(a), (b).
    Our decision hewed closely to the facts and allegations be-
fore us. As amended on the petition for rehearing, the opinion
emphasized that Bryant’s claim under section 15(a) rested ex-
clusively on Compass’s failure to develop a “written policy,
made available to the public, establishing a retention schedule
and guidelines for permanently destroying biometric identi-
fiers and biometric information[.]’’ Id. § 15(a). We found that
this duty is “owed to the public generally, not to particular
persons whose biometric data the entity collects.” 958 F.3d at
626. In other words, Bryant’s injury in this respect was not
particularized, and thus it did not demonstrate injury-in-fact
for Article III purposes. We left open the question whether a
different allegation under section 15(a)—one based on the
language requiring a collector to comply with its established
retention and destruction criteria—might call for a different
result. Finally, we found that Bryant’s allegations that Com-
pass had violated section 15(b)’s requirement both to inform
those from whom it was collecting data that it was doing so
and why, and to obtain their written consent, was both con-
crete and particularized, and thus were enough to support
standing.
    The question under section 15(a) that we reserved in Bry-
ant did not remain unexamined for long. In Fox v. Dakkota In-
tegrated Systems, LLC, 980 F.3d 1146 (7th Cir. 2020), plaintiff
Fox contended that Dakkota, her former employer, had vio-
lated section 15(a) by failing to comply with its data retention
and destruction policies. As in this case, Fox had initiated her
action in state court, Dakkota had removed to federal court,
and the question before us was whether the case had to be
No. 20-3249                                                     9

remanded to state court on Article III standing grounds. After
reviewing many of the same cases we have highlighted here,
we concluded that “[a]n unlawful retention of biometric data
inflicts a privacy injury in the same sense that an unlawful
collection does.” Id. at 1154. We thus held that “an unlaw-
ful retention of a person’s biometric data is as concrete and
particularized an injury as an unlawful collection of a person’s
biometric data. If the latter qualifies as an invasion of a ‘pri-
vate domain, much like an act of trespass would be,’ Bryant,
958 F.3d at 624, then so does the former.” Id. at 1155. We thus
reversed the district court’s order sending the case back to
state court and remanded for further proceedings.
    Two other points are important to understanding our ap-
proach to these cases. First, an important corollary to the rule
that injury-in-fact must be both concrete and particularized,
see Spokeo, 136 S. Ct. at 1548–49, is the requirement that “the
plaintiff must clearly allege facts demonstrating each ele-
ment.” Id. at 1547 (cleaned up). In other words, allegations
matter. One plaintiff may fail to allege a particularized harm
to himself, while another may assert one. For example, in
Casillas (which dealt with the Fair Debt Collection Practices
Act, not BIPA), we gave dispositive weight to the fact that the
plaintiff had not pleaded that her receipt of a letter that alleg-
edly failed to comply with the statute had caused her any
harm—indeed, had any effect whatsoever on her. 926 F.3d at
334–35. As the case reached us, “Casillas had no more use for
the notice than she would have had for directions accompa-
nying a product that she had no plans to assemble.” Id. at 334.
That was not enough to support her standing to sue, but noth-
ing in the opinion implied that every recipient of a similarly
nonconforming letter would be in the same position. Simi-
larly, as the difference between the treatment of section 15(a)
10                                                    No. 20-3249

in Bryant and Fox illustrates, the result of the standing inquiry
for the identical section of a statute will depend on what that
section provides and what the plaintiff has alleged.
    Second, the fact that a “bare procedural violation” does
not suffice to support an injury-in-fact made some people
wonder whether there is a distinction between alleged proce-
dural injuries and alleged substantive injuries. We clarified in
Larkin v. Finance System of Green Bay, Inc., 982 F.3d 1060, 1066
(7th Cir. 2020), that no such line exists. Article III must be sat-
isfied no matter what kind of violation is asserted.
                                III
    Thornley’s complaint raises only one claim under BIPA:
that Clearview violated section 15(c). (The fact that she had
filed the earlier action and then voluntarily dismissed it is of
no legal relevance, except for purposes of the two-dismissal
rule, which has not been triggered here.) That subpart reads
as follows:
        (c) No private entity in possession of a biometric
     identifier or biometric information may sell, lease,
     trade, or otherwise profit from a person’s or a cus-
     tomer’s biometric identifier or biometric information.
740 ILCS 14/15(c). Thornley and her co-plaintiffs, Deborah
Benjamin-Koller and Josue Herrera, all of whom maintained
social media accounts on sites such as Facebook, Instagram,
LinkedIn, Venmo, and YouTube, filed their complaint in the
state court on behalf of themselves and as representatives of
the following class:
     All current Illinois citizens whose biometric identifiers
     or biometric information were [sic], without their
     knowledge, included in the Clearview AI Database at
No. 20-3249                                                     11

   any time from January 1, 2016 to January 17, 2020 (the
   “Class Period”) and who suffered no injury from De-
   fendant’s violation of Section 15(c) of BIPA other than
   statutory aggrievement … .
Similarly, the complaint concedes that none of the named
plaintiffs, and no class member, “suffered any injury as a re-
sult of the violations of Section 15(c) of BIPA other than the
statutory aggrievement alleged in Paragraph 38.” Complaint,
¶ 39.
    Taking the position that these allegations did not suffice to
show a lack of Article III standing, Clearview removed the
case to federal court. The district court saw things differently.
Noting that a plaintiff is the master of her own complaint, the
court held that the particular allegations before it raised ques-
tions only about a general regulatory rule found in BIPA: no
one may profit in the specified ways from another person’s
biometric identifiers or information.
    On appeal, Clearview urges us to equate a person’s poten-
tial injury from the sale (or lease, etc.) of her data with the in-
jury from retention of that data that we recognized in Fox, or
the injury we recognized in Bryant from the collection of that
data and the failure to obtain written consent. We have no
quarrel with the idea that a different complaint might reflect
that type of equivalence. A plaintiff might assert, for example,
that by selling her data, the collector has deprived her of the
opportunity to profit from her biometric information. Or a
plaintiff could assert that the act of selling her data amplified
the invasion of her privacy that occurred when the data was
first collected, by disseminating it to some unspecified num-
ber of other people. Perhaps a plaintiff might assert that the
scraping of data from social media sites raises the cost of
12                                                  No. 20-3249

using those sites in some respect (though they are nominally
free, in the same sense that network television or conventional
radio is free—ads pay for these outlets, and the viewers are
the “product” that the advertiser is buying).
    Without any such allegations of concrete and particular-
ized harm to the plaintiffs, we are left with a general rule that
prohibits the operation of a market in biometric identifiers
and information. If it is not profitable to collect or hold that
data, one can assume that the incentive to collect it or hold it
will be significantly reduced. Much the same rationale sup-
ports other laws that are directed against market transactions.
Regulations implementing the Eagle Protection Act and the
Migratory Bird Treaty Act, for example, permit the possession
or transportation of certain migratory birds, and their parts,
nests, or eggs, but they state that these items “may not be im-
ported, exported, purchased, sold, bartered, or offered for
purchase, sale, trade, or barter.” Andrus v. Allard, 444 U.S. 51,
54 (1979) (citing 50 C.F.R. § 21.2(a) (1978)). The Supreme Court
understood this as a regulatory prohibition against commerce
in the covered birds and bird parts, and it upheld the regula-
tions. A similar rationale lay behind the Court’s decision in
Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002), to uphold
a prohibition on child pornography produced with real chil-
dren on the ground that it furthers the government’s effort to
eliminate the market for such material. Id. at 254. (At the same
time, the Court held that the market-deterrence theory did not
save a prohibition against materials created with computer-
ized images or young-looking adults. But that was because
the underlying conduct could not be criminalized consist-
ently with the First Amendment.)
No. 20-3249                                                    13

     Section 15(c) of BIPA is another such statute, albeit one en-
acted by Illinois rather than the federal government. It ad-
dresses only the regulated entity—the collector or holder of
the biometric data—and flatly prohibits for-profit transac-
tions. No one in this case has asked us to decide whether this
prohibition violates some other law, such as the Takings
Clause, substantive due process, or a federal statute, and so
we express no opinion on any such theory. For our purposes,
it is enough to say that this is the same kind of general regu-
lation as the duty to create and publish a retention and de-
struction schedule found in section 15(a), at least when the
plaintiff asserts no particularized injury resulting from the
commercial transaction. See Bryant, 958 F.3d at 626.
    One final question remains: may the plaintiffs, by seeking
to represent a class that includes only persons who suffered
no injury from the alleged violation of section 15(c), prevent
the district court from taking a broader view of the case? We
wondered whether such a holding would be consistent with
the Supreme Court’s decision in Standard Fire Insurance Co. v.
Knowles, 568 U.S. 588 (2013). That case involved a putative
class action that was commenced in an Arkansas state court
against Standard Fire; plaintiffs alleged that underpayments
had injured “hundreds, and possibly thousands” of policy-
holders. Id. at 591. Relying on the Class Action Fairness Act,
which confers jurisdiction on the district courts in cases where
minimal diversity exists and the amount in controversy ex-
ceeds $5,000,000, 28 U.S.C. § 1332(d)(2), Standard Fire re-
moved the action to the district court. Once it was there, but
before class certification, the plaintiff filed a statement stipu-
lating that he and the class would not seek damages in excess
of $5,000,000. On the basis of that stipulation, plaintiff then
14                                                    No. 20-3249

sought to have the case remanded to state court for lack of
jurisdiction.
    The Supreme Court held that the stipulation was not, and
could not be, binding on the plaintiff class, and thus that it
was ineffective to defeat the removal. It explained that “a
plaintiff who files a proposed class action cannot legally bind
members of the proposed class before the class is certified.”
Id. at 593. Because the district court had not evaluated the ad-
equacy of the amount in controversy independently from the
stipulation, the Court remanded for further proceedings.
    The situation in Thornley’s case is different. She does not
contest either the existence of minimal diversity (she is a citi-
zen of Illinois, and Clearview is a citizen of Delaware and
New York) or the fact that more than $5,000,000 is at stake.
Instead, she has simply offered a class definition that is nar-
rower than it might have been. We have no reason to believe
that the district court, acting on its own initiative, would cer-
tify a different and broader class; to that extent, the rule that
the plaintiff controls her own case applies. And unlike the sit-
uation in Standard Fire, people who fall outside Thornley’s
class definition are totally unaffected by this litigation. If they
wish to sue Clearview, either alone or under a class definition
that includes an allegation of injury, they are free to do so.
Indeed, as we noted earlier, there are a number of class actions
pending against Clearview, many of which appear to be
broader than this one. We know of nothing that would pre-
vent a putative class representative from taking a conserva-
tive approach to class definition. And if the plaintiffs change
their tune in the state court, Clearview will be able to attempt
to remove again to federal court, though we do not predict the
outcome of such an effort. See 28 U.S.C. § 1446(b)(3), (c).
No. 20-3249                                                     15

                                IV
    Our job is to decide whether Thornley and her co-plaintiffs
have Article III standing to pursue the case they have pre-
sented in their complaint. We have concluded that they do
not: they have described only a general, regulatory violation,
not something that is particularized to them and concrete. It
is no secret to anyone that they took care in their allegations,
and especially in the scope of the proposed class they would
like to represent, to steer clear of federal court. But in general,
plaintiffs may do this. As long as their allegations are in good
faith, they may include non-diverse parties as defendants.
Outside of the clumsily named area of “complete preemp-
tion,” they may choose to rely exclusively on state law and
avoid federal-question jurisdiction. And here, they may take
advantage of the fact that Illinois permits BIPA cases that al-
lege bare statutory violations, without any further need to al-
lege or show injury. See Rosenbach v. Six Flags Entertainment
Corp., 2019 IL 123186 ¶¶ 22–23.
    We express no opinion on the adequacy of Thornley’s
complaint as a matter of Illinois law. That will be for the state
court to address. We hold only that on the basis of the allega-
tions of this complaint, the district court correctly decided
that Thornley and the other plaintiffs did not present a case
that lies within the boundaries set by Article III, and so the
court properly remanded the case to the state court.
                                                       AFFIRMED.
16                                                    No. 20-3249

    HAMILTON, Circuit Judge, concurring. I join Judge Wood’s
careful and persuasive opinion for the panel. I write sepa-
rately to emphasize a critical point in the panel opinion and
to add two broader cautions about standing issues under con-
sumer-protection statutes.
    First, our decision has been determined by the choices that
these plaintiﬀs have made to narrow both their claims and the
scope of their proposed class. Judge Wood’s opinion recog-
nizes that other plaintiﬀs might well establish standing for
other alleged violations of Section 15(c). Ante at 11–12. Add to
those possibilities a person who has consented to collection,
retention, and use of her biometric information, perhaps for
non-profit scientific research, but who objects to the sale of her
data to a third party. The resulting injury in such cases would
be comparable to injuries in invasion-of-privacy and unjust-
enrichment cases that the law has long recognized. See Re-
statement (Second) of Torts § 652C (1977) (appropriation of
another’s name or likeness for one’s own use or benefit); Re-
statement of Restitution § 136 (1937) (“A person who has tor-
tiously used a trade name, trade secret, franchise, profit a
prendre, or other similar interest of another, is under a duty
to restitution for the value of the benefit received thereby.”);
see also Robertson v. Allied Solutions, LLC, 902 F.3d 690, 697 (7th
Cir. 2018) (plaintiﬀ may show standing by alleging she was
deprived of a benefit but also by alleging she was deprived of
a chance to obtain a benefit). In fact, the misuse of a person’s
biometric information presents an especially dangerous mod-
ern version of these traditional injuries. A victim of identity
theft can obtain a new email address or even Social Security
number, but “biometric identifiers … are immutable, and
once compromised, are compromised forever.” Fox v. Dakkota
Integrated Systems LLC, 980 F.3d 1146, 1155 (7th Cir. 2020)).
No. 20-3249                                                     17

    Second, the opinion’s emphasis on the allegations of these
plaintiﬀs has a procedural corollary. Standing is an issue that
federal courts have an obligation to raise in any civil case.
When the trial or appellate court raises questions about the
suﬃciency of a plaintiﬀ’s allegations to plead standing, fair-
ness requires the court to give the plaintiﬀ a reasonable op-
portunity to elaborate on her initial allegations. See, e.g., Lar-
kin v. Finance System of Green Bay, Inc., 982 F.3d 1060, 1066 (7th
Cir. 2020) (explaining opportunities for plaintiﬀ’s attorney to
identify injury to support standing under Fair Debt Collection
Practices Act); Doermer v. Callen, 847 F.3d 522, 526 (7th Cir.
2017) (aﬃrming dismissal for lack of standing where plaintiﬀ
never took opportunities to oﬀer amended complaint or to ex-
plain possible amendments to remedy lack of standing).
    Third, the briefs in this case address very recent decisions
by this court finding that private plaintiﬀs lacked standing
when they alleged intangible harm based on violations of
other consumer-protection statutes. See Nettles v. Midland
Funding, LLC, — F.3d —, 2020 WL 7488610 (7th Cir. Dec. 21,
2020) (FDCPA); Bazile v. Finance System of Green Bay, Inc., —
F.3d —, 2020 WL 7351092 (7th Cir. Dec. 15, 2020) (FDCPA);
Spuhler v. State Collection Service, Inc., — F.3d —, 2020 WL
7351098 (7th Cir. Dec. 15, 2020) (FDCPA); Gunn v. Thrasher,
Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020)
(FDCPA); Brunett v. Convergent Outsourcing, Inc., 982 F.3d 1067
(7th Cir. 2020) (FDCPA); Larkin, 982 F.3d at 1066; Groshek v.
Time Warner Cable, Inc., 865 F.3d 884 (7th Cir. 2017) (Fair Credit
Reporting Act). The most recent cases under the Fair Debt
Collection Practices Act rely on our decision creating a circuit
split in Casillas v. Madison Avenue Associates, Inc., 926 F.3d 329,
335–36 (7th Cir. 2019), disagreeing with Macy v. GC Services
Ltd. P’Ship, 897 F.3d 747 (6th Cir. 2018); see also Casillas, 926
18                                                  No. 20-3249

F.3d at 339–43 (Wood, C.J., dissenting from denial of en banc
review).
    On the other side of this issue over standing for intangible
harms to consumers, see our previous cases under the Bio-
metric Information Privacy Act discussed in Judge Wood’s
opinion, including Fox v. Dakkota Integrated Systems, LLC, 980
F.3d 1146 (7th Cir. 2020); Bryant v. Compass Group USA, Inc.,
958 F.3d 617 (7th Cir. 2020); and Miller v. Southwest Airlines
Co., 926 F.3d 898 (7th Cir. 2019), as well as Gadelhak v. AT&T
Services, Inc., 950 F.3d 458, 462–63 (7th Cir. 2020) (unwelcome
text messages under Telephone Consumer Protection Act),
and Lavallee v. Med-1 Solutions, 932 F.3d 1049, 1053 (7th Cir.
2019) (omitted notice of rights under FDCPA). I confess that I
have not yet been able to extract from these diﬀerent lines of
cases a consistently predictable rule or standard.
    Much of the debate over standing in these cases stems
from the Supreme Court’s decision in Spokeo, Inc. v. Robins,
136 S. Ct. 1540 (2016), a decision on standing under the Fair
Credit Reporting Act. The Court told us that standing requires
“concrete” injury but that “intangible injuries can neverthe-
less be concrete.” Id. at 1548–49. This Delphic instruction
raised more questions than it answered. Many arise under
federal consumer-protection statutes that use common regu-
latory techniques: ensure that the consumer/debtor/bor-
rower/investor/retiree has accurate and reliable information
for her decisions, and require specific procedures, including
notice and opportunity to respond before adverse action is
taken that may aﬀect her.
    The lower federal courts have already spilled a great deal
of ink interpreting the Supreme Court’s statement in Spokeo
No. 20-3249                                                    19

that the plaintiﬀ could not satisfy Article III standing “by al-
leging a bare procedural violation.” Id. at 1550. Given the
number of cases in this and other lower courts finding only
“bare procedural violations,” it is worth emphasizing that the
only example the Court actually provided was utterly trivial:
an incorrect zip code in the information about a debtor under
the Fair Credit Reporting Act.
    At the same time, Spokeo taught that “both history and the
judgment of Congress play important roles” in determining
whether an intangible injury can be suﬃciently concrete to
support standing. Id. at 1549, discussing Lujan v. Defenders of
Wildlife, 504 U.S. 555, 578 (1992) (Congress “may elevat[e] to
the status of legally cognizable injuries concrete, de facto inju-
ries that were previously inadequate in law”), and id. at 580
(opinion of Kennedy, J.) (“Congress has the power to define
injuries and articulate chains of causation that will give rise to
a case or controversy where none existed before.”).
     The legislative power of Congress to protect consumers
(and debtors, borrowers, investors, etc.) by granting informa-
tional and procedural rights, as well as private rights of action
to enforce them, has enormous practical importance. That im-
portance is only growing with the pace of technological
change. To illustrate, one need only imagine Congress soon
trying to draft a federal cousin to the Illinois statute we con-
sider here. It will need to decide whether to create a private
right of action to enforce individual rights rather than leave
enforcement entirely to a federal agency. Many post-Spokeo
decisions in this and other circuits impose constitutional lim-
its that will make that a diﬃcult task.
   With respect, I believe that several of our recent opinions
take Spokeo too far. Those opinions do not give suﬃcient
20                                                  No. 20-3249

weight to Spokeo’s endorsement of standing where Congress
has chosen to provide procedural and informational rights to
reduce the risk of more substantive harm for consumers and
others, and has created private rights of action to enforce
them. We have also too quickly invoked Spokeo to deny con-
crete injury even in cases alleging core substantive violations.
In general, Congress is entitled to greater legislative leeway
than we have allowed in Casillas, Larkin, and Nettles, for exam-
ple. By denying standing in those and similar cases, we im-
pose constitutional limits that undermine legislative discre-
tion to enforce federal law through private rights of action.
The obvious alternative path for Congress will be to rely more
heavily on enforcement through federal bureaucracies, which
will face no standing obstacles.
    I will not belabor the point further here, particularly in
light of the time constraints imposed on deciding this appeal
under 28 U.S.C. § 1453(c)(2). Judge Wood’s dissent from the
denial of rehearing in Casillas, the Sixth Circuit’s opinion in
Macy, 897 F.3d at 747, and the Ninth Circuit’s opinion on re-
mand in Spokeo, 867 F.3d 1108 (9th Cir. 2017), express my con-
cerns well. Sooner or later, though, I hope, the Supreme Court
will revisit the problem of standing in private actions based
on intangible injuries under a host of federal consumer-pro-
tection statutes.